Citation Nr: 1506979	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1990.  

This appeal was previously presented to the Board in December 2013, at which time it was remanded for additional development.  It has now been returned to the Board.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and actual exposure to Agent Orange is not shown. 
 
2.  Diabetes mellitus did not manifest during service and was not diagnosed within the first post service year, and is not otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus.  He asserts that he was exposed to herbicides during service, resulting in a current diagnosis of diabetes.  He also alleges that diabetes first manifested during service or within a year thereafter.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, diabetes is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as endocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran has claimed service in Vietnam or its territorial waterways during his active duty period.  See 38 C.F.R. § 3.309(e).  Thus, the Board must consider whether service connection for diabetes mellitus as due to herbicide exposure is warranted.  

Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If a veteran was exposed to an herbicide agent during service, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) is among the diseases that shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Veteran's DD Form 214 indicates that he was awarded the Republic of Vietnam Campaign Medal.  Neither this award nor any of his other awards or decorations establishes service in Vietnam, however.  The Vietnam Campaign Medal was awarded, in part, to veterans outside the land mass of Vietnam who served in direct support of operations in Vietnam.  Thus, exposure to herbicides may not be presumed based on the award of this decoration.  

The Veteran's service personnel records confirm naval service off the coast of Vietnam.  Service in the official waters off the coast of Vietnam does not, however, constitute service in the Republic of Vietnam, as defined by regulation.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (service in the Republic of Vietnam requires visitation, that is, setting foot in Vietnam or service in the inland waters of Vietnam.)  

The Veteran has stated that while serving off the shore of Vietnam, he was exposed to naval equipment and personnel which had been exposed to herbicides, thus resulting in his own exposure.  His assertions regarding such secondary exposure amount to mere speculation, however, and in the absence of evidence, the Board finds that the Veteran was not exposed to herbicides aboard ship during service.  

The Veteran is not competent to state that any equipment or personnel with which he came into contact was contaminated with herbicide.  His lay statements have not been corroborated by evidence in official documents.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  

The Board acknowledges that the Veteran had service off the shores of Vietnam.  An opinion of the VA General Counsel held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  While he was stationed off the shores of Vietnam, the record does not suggest and he does not allege that any vessel upon which he served either docked in or was present in the inland waterways of Vietnam.  

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran has also asserted that his diabetes first manifested in service, or shortly thereafter.  Review of the service treatment records indicates they are negative for any diagnosis of or treatment for diabetes while on active duty.  All periodic physical examinations, including the March 1990 service separation examination, were negative for any sugar in the Veteran's urine, or any other signs or symptoms of diabetes.  Likewise, on his Report of Medical History at service separation, he denied any history of sugar in his urine.  

Therefore, the evidence also does not reflect that the Veteran was diagnosed with diabetes mellitus during service.  The competent evidence of record reflecting a diagnosis of diabetes dates to 2006, many years after service separation.  Moreover, he reported to medical care providers in 2006 that he had had diabetes for approximately 10 years, indicating onset in 1996, several years after service.  This lengthy period without complaint or treatment is suggestive that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, no competent expert has ever established a causal relationship between diabetes and active duty, or suggested onset of diabetes therein or within a year thereafter.  As no medical nexus is shown, service connection on this basis is not warranted.  

The Veteran himself has asserted onset of his diabetes mellitus during service; however, he is not competent, as a layperson, to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of diabetes or any other internal disorder diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of diabetes prior to 1996, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, diabetes was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or confirmed exposure to an herbicide agent in service, and a nexus has not otherwise been established between his current disability and naval service; therefore, the Board finds that service connection for diabetes mellitus is not warranted on either a presumptive or direct basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the Veteran was afforded appropriate initial notice in a September 2010 letter.  This letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as with notice of what type of information and evidence was needed to establish a disability rating and the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the RO obtained and associated the Veteran's service treatment records, service personnel records, and VA and military retiree treatment records with the claims file.  Additionally, indicated private treatment records were either submitted by the Veteran or obtained by VA.  These records contain adequate clinical findings and fulfill VA's duty to properly development the evidentiary record prior to adjudication of the claim.  The Veteran was scheduled, per his request, for a hearing before a Veterans Law Judge in February 2013, but failed to report at the scheduled time and has provided no explanation for his absence.  

The Board acknowledges the Veteran was not provided with an examination regarding his diabetes.  Medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, however, the evidence does not establish any in-service injury or event.  Accordingly, the elements of McLendon were not met, and an examination was not required.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


